Herlihy, J.
Appeal from a judgment and orders of the Court *993of Claims "which granted a motion to dismiss the claim for failure to state a cause of action and which denied a cross motion by the claimant to examine certain State hospital records. This is a claim for false imprisonment arising out of the .confinement of the claimant in Matteawan State Hospital from March, 1961 to August, 1966. The claimant was committed to Creedmoor /State Hospital on February 3, 1960, pursuant to an order of the Supreme Court, Kings County. The claimant does not challenge the validity of this commitment. He was ordered transferred to Matteawan State Hospital in March, 1961, upon a finding that he was so “dangerously mentally ill” that he constituted a threat .to the safety of patients and employees of Creedmoor. He remained in Matteawan until his transfer to Pilgrim State Hospital in August, 1966 and was discharged from Pilgrim in May, 1967. There is no remedy against the 'State for an illegal confinement if it is made pursuant to an order valid on its face when issued. (See Nastasi v. State of New York, 275 App. Div. 524, affd. 300 N. Y. 473; Harty v. State of New York, 29 A D 2d 243; Corcoran v. State of New York, 30 A D 2d 991.) Considering the present factual situation, there is no -basis for an action for false imprisonment. Likewise, the cross motion made by the claimant was properly denied. Judgment and orders affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by Herlihy, J.